 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7
 8   BRUCE BROWN,                                  Case No. 1:17-cv-01285-AWI-EPG
 9                 Plaintiff,                      ORDER DISCHARGING ORDER TO
                                                   SHOW CAUSE
10         v.
                                                   (ECF No. 38)
11   JOHNSON & JOHNSON, INC.,
12               Defendant.
13
            Bruce Brown (“Plaintiff”) is a prisoner in the custody of the California Department of
14
     Corrections and Rehabilitation. Plaintiff is proceeding pro se with this products liability action
15
     against Johnson & Johnson, Inc. (ECF No. 1).
16
            On October 5, 2018, the Court issued an order setting a Telephonic Discovery Status
17
     Conference in this action for October 18, 2018 at 2:00 p.m. (ECF No. 33). The order provided,
18
     “Plaintiff is reminded to make arrangements with staff at his institution of confinement for his
19
     attendance at the conference. Plaintiff's institution of confinement shall make Plaintiff available
20
     for the conference at the date and time indicated herein.” Id. The order was served on the
21
     parties and on the litigation coordinator of California State Prison, Corcoran. Id.
22
            Plaintiff failed to appear at the conference on October 18, 2018. (ECF No. 37). On
23
     October 19, 2018, the Court issued an Order to Show Cause. (ECF No. 38). The order directed
24
     Plaintiff to show cause why sanctions should not issue for his failure to attend the conference,
25
     and directed the Warden of California State Prison, Corcoran to show cause why sanctions
26
     should not issue for the Warden’s failure to comply with the Court’s order directing Plaintiff’s
27
     institution of confinement to make Plaintiff available for the conference. Id.
28

                                                      1
 1           On October 22, 2018, Plaintiff filed a response to the Order to Show Cause. (ECF No.
 2   39). Plaintiff states that he was unable to contact the litigation office to arrange for his
 3   attendance at the conference until October 15, 2018, and never received assistance to attend the
 4   conference. (ECF No. 39).
 5           On October 25, 2018, the Acting Warden of California State Prison, Corcoran filed a
 6   response to the Order to Show Cause. (ECF No. 40). The Warden states that he did not receive
 7   the Court’s October 5, 2018 order, and that Plaintiff has been in the custody of California
 8   Substance Abuse Treatment Facility and State Prison, Corcoran since January 14, 2017. Id.
 9   The Warden also provides the declaration of James Pasion, the acting litigation coordinator of
10   California State Prison, Corcoran. (ECF No. 40 at 5-7). Mr. Pasion states that he has been
11   acting litigation coordinator since September 2018, and he did not receive the Court’s October
12   5, 2018 order. Id.
13           A review of the Court’s records reveal that the October 5, 2018 order was served on
14   Mary Kimbrell via email on October 9, 2018, and no response or returned email was received.
15   Ms. Kimbrell was the litigation coordinator for California State Prison, Corcoran.
16           The Court is troubled that Plaintiff was refused help to ensure his attendance at the
17   conference. Nevertheless, as it appears that the October 5, 2018 order was served on the
18   incorrect institution and litigation coordinator, the Court will discharge the order to show cause.
19           Accordingly, based on the foregoing, IT IS ORDERED that the order to show cause
20   entered on October 19, 2018, (ECF No. 38), is DISCHARGED.
21
     IT IS SO ORDERED.
22
23
         Dated:    October 30, 2018                              /s/
24                                                         UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                       2
